EXHIBIT 10.22

ZIX CORPORATION
RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is effective as of the grant
date set forth in the Grant Details section below (“Grant Details”) with respect
to the Restricted Shares (defined below) described in the Grant Details which
are granted by Zix Corporation, a Texas corporation (the “Company”), to the
person (“Grantee”) named in the Grant Details.  The Company wishes to recognize
Grantee’s contributions to the Company, and to encourage Grantee's sense of
proprietorship in the Company, by providing Grantee with Shares of Restricted
Stock of the Company as described below.

1)

Grant Details

Pursuant to and subject to the Zix Corporation Amended and Restated 2012
Incentive Plan (the “Plan”) and this Agreement, the Company hereby grants to
Grantee, effective on the grant date indicated below (“Grant Date”), the number
of shares (“Shares”) of the Company’s common stock, par value $0.01 (“Stock”)
indicated below:

Grantee

 

Number of Shares

 

Grant Date

 

Vesting Schedule

Annual vesting pro rata over four years on the Grant Date anniversary

2)

Terms

By accepting the Shares, Grantee is deemed to agree to the terms of the Plan and
this Agreement, including but not limited to the restrictions imposed by
section 5) of this Agreement.

3)

Terms of the Plan Govern

The terms contained in the Plan are incorporated into and made a part of this
Agreement. This Agreement is governed by the terms of the Plan and it is subject
to and will be construed in accordance with the Plan. The terms of the Plan
govern and control any conflict between the terms of the Plan and this
Agreement. All capitalized terms not defined in this Agreement have the meanings
ascribed to them in the Plan.  This grant of Shares and this Agreement are
subject to the terms and conditions of the Company’s Incentive Compensation
Recoupment Policy adopted by the Board, as amended from time to time, and any
other compensation recoupment policy adopted from time to time by the Board or
any committee of the Board.  

 

--------------------------------------------------------------------------------

“Restricted Period” means, as to any Share, the period before the expiration of
the restrictions on that Share imposed under section 5) of this Agreement,
during which period that Share is a Restricted Share.

“Restricted Share” means a Share that is subject to the restrictions imposed by
section 5) of this Agreement. All shares of the Company’s Stock or other
securities that are issued in replacement of or with respect to any Restricted
Shares, whether issued in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the Stock or otherwise, also are deemed to be Restricted
Shares.

4)

Condition for Grant

As a condition of accepting this grant of Shares and this Agreement, Grantee
must have a brokerage account with the Company’s authorized administrative stock
brokerage, which is currently Merrill Lynch (“Broker”).

5)

Restrictions

From the Grant Date until the end of the Restricted Period as to any particular
Share, that Share is deemed a Restricted Share. Each Restricted Share is subject
to all of the following restrictions:

 

a)

Restricted Shares cannot be sold, transferred, exchanged, assigned, pledged,
encumbered or hypothecated to or in favor of any person other than the Company
or a Subsidiary, or be subjected to any lien, obligation or liability of Grantee
to any other person other than the Company or a Subsidiary.

 

b)

Any time there is an interruption of Grantee’s Continuous Service for any reason
other than those contemplated section 6) below, Grantee will immediately and
automatically forfeit all right, title and interest in and to Restricted Shares,
the Restricted Shares will automatically revert to the Company, and Grantee will
not be entitled to any consideration for those Restricted Shares.

6)

Expiration and Termination of Restrictions

Except as otherwise provided in Grantee’s Employment Termination Benefits
Agreement or any other employment, severance or similar agreement between the
Company and Grantee, if any, the restrictions imposed under section 5) above
expire on the earliest to occur of the following:

 

a)

as to any particular Restricted Share, on the vesting dates described in the
Grant Details, if and only if Grantee is on each applicable Vesting Date either
a full time employee or full time individual contractor of the Company or a
Subsidiary;

 

b)

as to all of the Restricted Shares, upon Grantee’s death or termination of
Continuous Service by reason of his or her Disability; or

 

c)

as to all of the Restricted Shares, as provided in Section 14.6 of the Plan in
connection with a Change in Control.

 

--------------------------------------------------------------------------------

7)

Delivery and Form of Restricted Shares

Restricted Shares will be registered in the name of Grantee as of the Grant
Date. The Company may issue the Restricted Shares in either certificated or
uncertificated form. The Company has the right to hold certificated Restricted
Shares during the Restriction Period, for purposes of enforcing the restrictions
imposed under section 5) above. If the Company chooses to deliver to Grantee a
stock certificate for Restricted Shares registered in Grantee’s name, that stock
certificate will bear a legend in substantially the following form:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between Zix Corporation and the
registered owner of the shares represented hereby. Release from such terms and
conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Zix Corporation.”

8)

Delivery and Form of Unrestricted Shares

After the expiration of the Restricted Period as to formerly Restricted Shares,
the Company shall deliver the unrestricted Shares to Grantee or, upon Grantee’s
request, to Grantee’s designee. The Company may choose to deliver the Shares in
either certificated or uncertificated form. If the Company chooses to deliver a
stock certificate, it will not contain the above legend. The Company is entitled
to delay delivery of the Shares for a reasonable period in order to comply with
registration requirements under the 1933 Act, listing requirements under the
rules of any stock exchange, and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.

9)

Voting Rights

Grantee is the beneficial owner of the Restricted Shares and has full voting
rights during the Restricted Period with respect to the Restricted Shares.

10)

Dividends

Any dividend that is declared and paid with respect to Restricted Shares will be
automatically reinvested in additional Restricted Shares, which will be subject
to the same restrictions as the related Restricted Shares (or, if such
reinvestment is not possible due to Share availability under the Plan, any such
cash dividends or other cash distributions shall be accrued by the Company
during the Restricted Period and paid to Grantee only if and when the related
Restricted Shares vest and become non-forfeitable as provided in section 6)
above, and any such accrued dividends shall be paid to Grantee no later than 30
days after the applicable vesting date).

 

--------------------------------------------------------------------------------

11)

Successors

This Agreement is binding upon any successor of the Company.

12)

Notice

Notices under this Agreement must be in writing, delivered personally or sent by
registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to Zix Corporation, 2711 North Haskell
Avenue, Suite 2200, LB 36, Dallas, Texas 75204-2960, Attn: Corporate Secretary,
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

13)

Grant Conditioned on Employee Obligations

This grant of Shares and Grantee’s rights under this Agreement are subject to
and conditioned upon Grantee’s full compliance with Grantee’s Confidentiality
and Invention Agreement with the Company or its Subsidiary, or any similar
agreement with the Company or its Subsidiary. If in any dispute between Grantee
and the Company or its Subsidiary a court or arbitrator determines that Grantee
did not comply in any respect with that agreement, the Company will be entitled
to receive from Grantee all Shares, or if Grantee has sold, transferred or
otherwise disposed of the Shares, the Fair Market Value of the Shares on the
date of sale, transfer or other disposition. This provision will survive any
termination or expiration of this Agreement.

14)

Tax Withholding

The Company or any employer Subsidiary has the authority and the right to deduct
or withhold, or require Grantee to remit to the employer, an amount sufficient
to satisfy taxes required by law to be withheld by the Company or any employer
Subsidiary with respect to any taxable event arising as a result of the vesting
of the Shares. Subject to any contractual or legal limitations or restrictions
imposed on the Company or any employer Subsidiary (including under any credit or
similar agreement), the withholding requirement may be satisfied, in whole or in
part, by withholding from the Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Company establishes.

15)

Continued Employment or Service Not Guaranteed

Nothing in this Agreement, the Plan or any document describing the Plan or this
Agreement, or the grant of any Shares, gives Grantee the right to continue
employment or service with the Company or any Subsidiary or affects the right of
the Company or a Subsidiary to terminate the employment or service of Grantee
with or without Cause.

 

--------------------------------------------------------------------------------

16)

Governing Law

This Agreement is governed by and will be construed, interpreted and enforced in
accordance with the laws of the State of Texas (excluding its conflict of laws
rules).

17)

Injunctive Relief

In addition to all other rights or remedies available at law or in equity, the
Company is entitled to injunctive and other equitable relief to prevent or
enjoin any violation of the provisions of this Agreement.

18)

Amendment; Termination

The Committee may amend or terminate this Agreement without approval of Grantee;
provided, however, that such amendment, modification or termination shall not,
without Grantee’s consent, reduce or diminish the value of the Shares determined
as if they were fully vested on the date of such amendment or termination.

19)

Modifications in Writing

No amendment of this Agreement or waiver of any provision of this Agreement is
binding on the Company unless it is in a writing signed by the Company.

20)

No Deemed Waivers

No failure by the Company to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof will constitute a waiver of any such
breach or any other covenant, duty, agreement or condition. No waiver of any of
provision of this Agreement will be deemed to occur, or to constitute a waiver
of any other provision of this Agreement, or to constitute a continuing waiver,
unless that waiver is in a writing signed by the party against whom the waiver
is asserted.

21)

Blue-penciling

If any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties will be relieved of
all obligations arising under such provision, but only to the extent that it is
illegal, unenforceable or void, it being the intent and agreement of the parties
that this Agreement will be deemed amended by modifying such provision to the
extent necessary to make it legal and enforceable while preserving its intent
or, if that is not possible, by substituting therefor another provision that is
legal and enforceable and achieves the same objectives.

22)

Further Acts

Grantee will execute all documents, provide all information and take or refrain
from taking all actions as the Company deems necessary or appropriate to achieve
the purposes of this Agreement.

23)

Electronic Signatures

This Agreement may be digitally signed by Grantee. By accepting the Restricted
Shares on the Broker’s online system, Grantee agrees to the terms of this
Agreement together with the pertinent Plan documents found in the Communications
Center on the Broker’s website. By failing to accept the Shares on the Broker’s
online system, Grantee forfeits all rights to the Shares. Evidence of Grantee’s
acceptance of the Shares will be captured and stored in electronic format in the
Broker’s database, and that electronic acceptance will create and evidence a
binding contract between Grantee and the Company.  

 

--------------------------------------------------------------------------------

 

ZIX CORPORATION

By:

Its:

 